Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Roger Dale Persinger, Jr., appeals the district court’s order adopting the magistrate judge’s report and recommendation and denying relief on his 42 U.S.C. § 1988 (2012) complaint. On appeal, we confine our review to the issues raised in the Appellant’s brief. See 4th Cir. R. 84(b). Here, the district court dismissed the complaint based on Persinger’s failure to *293exhaust administrative remedies, but Per-singer does not meaningfully address exhaustion in his informal brief on appeal. Because Persinger’s informal brief does not challenge the basis for the district court’s disposition, Persinger has forfeited appellate review of the court’s order. Accordingly, we affirm the district court’s judgment. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.